Citation Nr: 0839056	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether there was clear and unmistakable error in a February 
2003 rating decision that granted service connection for 
diabetes mellitus with peripheral neuropathy, but did not 
assign a separate disability evaluation for peripheral 
neuropathy.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1975.   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

In his June 2006 substantive appeal (VA Form 9), the veteran 
requested a personal hearing before a Veterans Law Judge, 
sitting in Washington, DC.  In September 2006, the veteran 
withdrew his request for such hearing.  As no further 
communication from the veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2008).

The Board notes that the veteran also filed a timely notice 
of disagreement with regard to the denials of an initial 
compensable rating for service-connected erectile 
dysfunction, an initial rating in excess of 10 percent for 
service-connected major depressive-like episode, and service 
connection for periodontal disease.  Upon further 
adjudication of these claims by the RO and issuance of 
statements of the case, the veteran did not perfect his 
appeal as to these issues.  Thus, they are not before the 
Board at this time.


FINDINGS OF FACT

1. In a final decision dated September 18, 2003, the RO 
granted service connection for diabetes mellitus with 
peripheral neuropathy and assigned an initial 20 percent 
rating evaluation for diabetes mellitus.

2. The September 18, 2003 rating decision did not assign a 
separate rating evaluation for peripheral neuropathy 
associated with service-connected diabetes mellitus.

3. The September 18, 2003 RO decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.

CONCLUSIONS OF LAW

1. The September 2003 rating decision that granted service 
connection for diabetes mellitus with peripheral neuropathy 
is final.  [38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (2003) [(2008)].  

2. The September 2003 rating decision that did not assign a 
separate initial rating evaluation for peripheral neuropathy 
associated with service-connected diabetes mellitus was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008)).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that, as CUE claims are not conventional 
appeals and are fundamentally different from any other kind 
of action in the VA adjudicative process, the duties 
contained in the VCAA are not applicable to CUE claims.  
Specifically, determinations as to the existence of CUE are 
based on the facts of record at the time of the decision 
challenged; thus, no further factual development would be 
appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 
(2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc)); see also Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 12-2001 at para. 7 
(July 6, 2001) (VA does not have "a duty to develop" in a 
CUE case because "there is nothing further that could be 
developed").

Rating actions are final and binding based on the evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2008).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the 
error. . .

If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to 
what the alleged error is and, unless it is the 
kind of error . . . that, if true, would be CUE on 
its face, persuasive reasons must be given as to 
why the result would have been manifestly different 
but for the alleged error.  It must be remembered 
that there is a presumption of validity to 
otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE 
claim is undoubtedly a collateral attack, the 
presumption is even stronger.

Id. See also Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the Court has held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In January 2003, the veteran filed a claim of entitlement to 
service connection for diabetes mellitus.  In September 2003, 
the veteran was advised of the decision granting service 
connection for diabetes mellitus with peripheral neuropathy 
and assigning a 20 percent rating evaluation and also of his 
appellate rights.  Thereafter, he appealed with regard to the 
initially assigned rating, arguing that a 40 percent rating 
should be assigned.  In a February 2004 rating decision, a 
rating of 40 percent was assigned for the veteran's service-
connected diabetes mellitus with peripheral neuropathy, which 
was a full grant of the veteran's appeal.  He did not appeal 
this decision or otherwise indicate that he wished to 
continue his appeal for a rating in excess of 40 percent.  
Thus, the September 2003 decision is now final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(2003) [(2008)].  Previous determinations which are final and 
binding will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a).

The veteran's service-connected diabetes mellitus is rated 
pursuant to the criteria under Diagnostic Code 7913.  
According to the associated Note, compensable diabetic 
complications are to be separately evaluated unless they are 
part of the criteria used to support a 100 percent schedular 
evaluation.  Noncompensable complications are considered to 
be part of the diabetic process under Diagnostic Code 7913.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  The 
veteran's peripheral neuropathy has been shown to be a 
complication of his diabetes mellitus.

The veteran alleges that the September 2003 rating decision 
was clearly and unmistakably erroneous in that the RO 
determined that the veteran's mild intermittent diabetic 
peripheral neuropathy, as was diagnosed at an August 2003 VA 
examination, did not warrant a separate rating evaluation.  
In support of this argument the veteran has pointed to an 
October 2003 letter from Dr. JM that relates the veteran's 
neuropathy to his diabetes and a January 1996 letter from Dr. 
MR that discusses the results of an electromyography (EMG), 
which showed a moderate generalized sensory motor 
polyneuropathy.  The veteran contends that the latter 
demonstrates that a separate rating for sensory neuropathy 
should have been assigned as part of the initially assigned 
rating.  

The October 2003 letter was clearly not of record at the time 
of the September 2003 rating decision, but also does not 
address the question of severity of the veteran's peripheral 
neuropathy at that time.  The January 1996 letter is relevant 
to the severity of the veteran's peripheral neuropathy, but 
was also not of record in September 2003.  The veteran states 
that the January 1996 letter was not of record at the time of 
the September 2003 rating decision because the RO failed to 
request treatment records from Dr. JM, for which he had 
authorized release.  The Board sees that the claims file does 
not contain documentation of a request for these records by 
the RO.  However, the fact that the records of Dr. JM were 
not requested and the January 1996 letter was not obtained 
amounts to simply a failure of the RO in the duty to assist, 
which does not constitute CUE.  See Crippen; Caffrey.    
Further, it is ultimately the veteran's responsibility to 
ensure that all evidence was submitted to VA. 

Moreover, even if the January 1996 letter was associated with 
the claims file as of the September 2003 rating decision, the 
severity of the veteran's peripheral neuropathy in 1996 was 
not relevant to the severity of his disability in 2004.  
Finally, whether the information contained in the letter 
would have changed the outcome of the September 2003 rating 
decision would be determined only by a weighing of the 
evidence.  As the Court held in Fugo, allegations that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  Fugo at 44; see also Russell.  

The veteran's remedy at the time of the September 2003 
decision time was to continue his appeal to the Board.  He 
did not do so and the Board may not now reweigh the facts as 
considered in September 2003.

For the foregoing reasons, the Board finds that the September 
2003 decision was reasonably supported by the evidence of 
record and correctly applied the laws and regulations then in 
effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not 
warranted.


ORDER

The September 2003 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.




                       
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


